DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the claims filed June 11, 2021, claims 1-25 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 -20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deshpande et al. (US 2013/0281643 A1).

    PNG
    media_image1.png
    416
    815
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    375
    812
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    203
    810
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    283
    790
    media_image4.png
    Greyscale



According to claim 1 of instant application, “a continuous process for preparing an ethylene-based polyolefin” is defined within the claim to mean “maintaining the polymerization mixture at “steady state”, characterized by that the polymerization mixture is substantially uniform in temperature, pressure, and concentration”. Applicant’s specification (page 16, 0057) indicates that “steady state” refers to maintaining substantially constant reactor feed and effluent compositions, temperature and pressure within a specified time domain (i.e. over a given period of time).

    PNG
    media_image5.png
    328
    817
    media_image5.png
    Greyscale

Therefore, in view of the definition set forth, the polymerization process disclosed in Deshpande et al. (Figure 1; Figure 2; page 3, 0035-0040) can be considered a
continuous polymerization process under “steady state” condition because the process of Deshpande et al. also involve maintaining substantially constant reactor feed and effluent compositions, temperature and pressure within a specified time domain (i.e. over a given period of time). Further, Deshpande et al. (page 3, 0038) also clearly indicate that the disclosed process is a continuous process, where “steady-state” conditions are inherently met (input of materials and output of product materials are at constant rate.
Regarding the claimed “Lower Critical Separation Temperature” feature, the polymerization processes disclosed in Deshpande et al. comprise ethylene and involve performing the polymerization under a temperature and a pressure that are higher than Lower Critical Solution Temperature (LCST), which is equivalent to the “Lower Critical Separation Temperature”, being claimed. The recitations “Lower Critical Separation Temperature” and “Lower Critical Solution Temperature” are merely functional language of the same miscibility concept or phenomenon, that does not carry much weight for the patentability of instantly claimed invention.

    PNG
    media_image6.png
    523
    823
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    560
    827
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    450
    815
    media_image8.png
    Greyscale

Regarding the claimed “biphasic liquid-liquid system” feature, Deshpande et al. (page 5, 0141, 0142) clearly indicate that the disclosed polymerization system comprises two phases (or biphasic), a solvent-rich phase and a polymer-rich phase.

    PNG
    media_image9.png
    605
    813
    media_image9.png
    Greyscale

Regarding the claimed “single site catalyst system” feature of claim 1, Deshpande et al. (page 7, 0177) clearly indicate that the preferred embodiment is “at least one catalyst is a single site catalyst”.

    PNG
    media_image10.png
    130
    812
    media_image10.png
    Greyscale

Regarding the claimed polymerization temperatures and pressures, Deshpande et al. (page 11-13, Tables 2-3) clearly disclose polymerization temperatures, pressures, and polydispersity meeting the polymerization temperatures, pressures and polydispersity as claimed. The disclosed pressure ranges from 400 to 600 psig, which is roughly about 27.2-40.8 atm, meeting the pressure requirements being claimed. Applicants must also recognize that, according to Figure 1 of Deshpande et al., the disclose polymerization temperatures and pressures are within the biphasic (liquid-liquid) region of Figure 1, meaning that the conditions satisfy the LOST conditions being claimed.
Deshpande et al. (page 11-13, Tables 2-3) also disclose the molecular weight distributions meeting the molecular weight distribution requirements of claims 1, 12, 13, 18, 22, 25. Regarding the particles size requirements of claims 16, 17, 23, in view of the substantially identical LOST temperature/pressure polymerization conditions, and monomeric compositions disclosed and as claimed, the examiner has a reasonable basis to believe that the claimed particle sized are inherently possessed in Deshpande et al. Applicants must recognize that LOST miscibility characteristics and the monomer/solvent system are inseparable. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

    PNG
    media_image11.png
    856
    711
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    755
    710
    media_image12.png
    Greyscale

Regarding claims 6-11, which relates to the fluctuation of temperatures and pressures or their differences, Deshpande et al. (page 3, 0071-0072) disclose suitable polymerization temperature/pressure ranges within the polymerization temperature/pressure being claimed. Since the claimed fluctuation of temperatures and pressures (or their differences) merely reflect a range of temperature/pressure suitable for the claimed polymerization process (under substantially identical LOST conditions) disclosed and as claimed. Therefore, since Deshpande et al. disclose similar temperature/pressure ranges as claimed, the examiner has a reasonable basis to believe that the claimed fluctuation (or their differences) have been met by the process of Deshpande et al. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding, the size of the liquid domains of claims 16, 17, 24, and the “greater than 10% of ethylene based polyolefin in the first liquid phase” and “less than 10,000 ppm of ethylene-based polyolefin” in the second phase of claim 25, in view of the substantially identical polymerization process carried out under LOST conditions) disclosed in Deshpande et al. and as claimed. The examiner has a reasonable basis to believe that these recited features also are inherently possessed by polymerization system of Deshpande et al. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Applicant's arguments filed June 11, 2021 have been fully considered but they are not persuasive. Applicant argue that the rejection should be withdrawn because the molecular weight distributions of less than 2.3 are disclosed in the comparative examples of Deshpande et al., and the comparative examples do not teach a continuous process for preparing an ethylene-based polyolefin having a molecular weight of less than 2.3. However, the examiner disagrees because the teaching of a reference or prior art is not limited to its preferable embodiment. The mere argument that because a teaching is not done in the comparative examples is inadequate for overcoming the rejection set forth. 
Regarding applicant’s comment that Deshpande describes a process for making a polymer having a molecular weight distribution (Mw/Mn) of greater than or equal to 2.3. See Deshpande, Paragraph [118], Figure 5, and Tables 2-3, and the polymers in Tables 2-3 and Figure 5 have a molecular weight distribution less than 2.3 are the comparative examples, applicants must recognize that there is not an indication that the process of Deshpande et al. are not a continuous process.

    PNG
    media_image13.png
    463
    614
    media_image13.png
    Greyscale




    PNG
    media_image14.png
    63
    453
    media_image14.png
    Greyscale



Further, applicants must also recognize that the disclosed “2.3” of Deshpande et al. (0118) has two significant digits, which means the low end of the range can extend to “2.26” in three significant digits, which meets the “less than 2.3” requirement being claimed.
In view of the lack of argument on the issues that the examiner set forth in the rejection, the rejection of claims 1-25 is maintained.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexa Neckel can be reached on 571-272-1446.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/           Primary Examiner, Art Unit 1762                                                                                                                                                                                             
William K. Cheung, Ph. D.
Primary Examiner
June 15, 2021